EXHIBIT 10.1




THIRD AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
 
(formerly called, EPCO AGREEMENT)
 
by and among
 
EPCO, INC.
(formerly known as Enterprise Products Company)
 
ENTERPRISE GP HOLDINGS L.P.
 
EPE HOLDINGS, LLC
 
ENTERPRISE PRODUCTS PARTNERS L.P.
 
ENTERPRISE PRODUCTS OPERATING L.P.
 
ENTERPRISE PRODUCTS GP, LLC
 
ENTERPRISE PRODUCTS OLPGP, INC.
 
TEPPCO PARTNERS, L.P.
 
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC
 
TE PRODUCTS PIPELINE COMPANY, LIMITED PARTNERSHIP
 
TEPPCO MIDSTREAM COMPANIES, L.P.
 
TCTM, L.P.
 
and
 
TEPPCO GP, INC.









--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

      ARTICLE 1: DEFINITIONS   1.1 Definitions 2 1.2 Construction 2   ARTICLE 2:
SERVICES   2.1 EPCO Services; Term 2 2.2 EPCO Compensation 3 2.3 Dispute
Regarding Services or Calculation of Costs 3 2.4 Invoices 4 2.5 Disputes;
Default 4 2.6 Input Regarding EPCO Services 4 2.7 Limitation Regarding EPCO
Services 4 2.8 Representations Regarding Use of Services 4 2.9 Warranties;
Limitation of Liability 5 2.10 Force Majeure 5 2.11 Affiliates 5   ARTICLE 3:
USE OF NAME AND MARK   3.1 Grant of License 5 3.2 Reimbursement of Costs 5  
ARTICLE 4: EPCO’S INDEMNIFICATION FOR EXCLUDED LIABILITIES   4.1 Indemnification
5 4.2 Indemnification Procedures 6   ARTICLE 5: OTHER AGREEMENTS   5.1 Insurance
Matters 6 5.2 Sublease of Equipment 6 5.3 EPCO’s Employees 7 5.4 Business
Opportunities 7 5.5 Adoption of Policies and Procedures 9   ARTICLE 6:
MISCELLANEOUS   6.1 Choice of Law; Submission to Jurisdiction 9 6.2 Notices 9
6.3 Entire Agreement; Supersedure 10 6.4 Effect of Waiver of Consent 10 6.5
Amendment or Modification 10 6.6 Assignment 10 6.7 Counterparts 10

i

--------------------------------------------------------------------------------

 

      6.8 Severability 10 6.9 Further Assurances 10 6.10 Withholding or Granting
of Consent 11 6.11 U.S. Currency 11 6.12 Laws and Regulations 11 6.13 Negation
of Rights of Third Parties 11     Exhibit A   Defined Terms
Exhibit B   Conflicts Policies and Procedures













ii

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT

                THIS THIRD AMENDED AND RESTATED ADMINISTRATIVE SERVICES
AGREEMENT (this “Agreement”) is entered into this 15th day of August, 2005, but
effective as of February 24, 2005 (the “Effective Date”), by and among EPCO,
Inc., a Texas corporation, formerly known as Enterprise Products Company,
(“EPCO”), Enterprise GP Holdings L.P., a Delaware limited partnership (“EPE”),
EPE Holdings, LLC, a Delaware limited liability company (“EPE GP”), Enterprise
Products Partners L.P., a Delaware limited partnership (“EPD”), Enterprise
Products Operating L.P., a Delaware limited partnership (“EPD OLP”), Enterprise
Products GP, LLC, a Delaware limited liability company (“EPD GP”), Enterprise
Products OLPGP, Inc., a Delaware corporation (“EPD OLPGP”), TEPPCO Partners,
L.P., a Delaware limited partnership (“TPP”), Texas Eastern Products Pipeline
Company, LLC, a Delaware limited liability company (“TPP GP”), TE Products
Pipeline Company, Limited Partnership, a Delaware limited partnership (“TE LP”),
TEPPCO Midstream Companies, L.P., a Delaware limited partnership (“TEPPCO
Midstream”), TCTM, L.P., a Delaware limited partnership (“TCTM”), and TEPPCO GP,
Inc., a Delaware corporation (“TEPPCO Inc.”).

R E C I T A L S

                The purpose of this Agreement is to amend and restate, in its
entirety, that certain Second Amended and Restated Administrative Services
Agreement (the “Second Amendment”), effective as of October 1, 2004, among
certain of the Parties hereto.

                The Parties hereto (other than EPE, EPE GP, EPD OLPGP, TPP, TPP
GP, TE LP, TEPPCO Midstream, TCTM and TEPPCO Inc.) originally entered into that
certain EPCO Agreement, dated as of July 31, 1998, in connection with the
initial public offering of EPD units, pursuant to which EPCO and its Affiliates
(other than the EPD Partnership Entities) agreed to provide certain operational
and financial support to the EPD Partnership Entities.

                Effective as of December 10, 2003, EPD OLPGP succeeded EPD GP as
the general partner of EPD OLP.

                Effective as of January 1, 2004, the Parties hereto (other than
EPE, EPE GP, TPP, TPP GP, TE LP, TEPPCO Midstream, TCTM and TEPPCO Inc.) amended
and restated the EPCO Agreement pursuant to the First Amended and Restated
Administrative Services Agreement (the “First Amendment”), (i) to reduce the
operational and financial support provided by the EPCO Group to the EPD
Partnership Entities, (ii) to change the manner in which the EPD Partnership
Entities were charged for certain administrative, management, and operating
services provided by EPCO, from a fixed fee to allocating the cost of such
services to the EPD Partnership Entities on a pro rata basis, (iii) to assign
certain contract rights, initially retained by EPCO, but which related to assets
owned by the EPD Partnership Entities to the EPD Partnership Entities, and (iv)
to reflect certain other understandings between the EPCO Group and the EPD
Partnership Entities.

                Effective as of June 21, 2004, EPCO assigned the Name and the
Mark to EPD GP, and effective as of October 1, 2004, Enterprise GP assigned the
Name and Mark to EPD OLP.



--------------------------------------------------------------------------------

 

                Effective October 1, 2004, the Parties hereto (other than EPE,
EPE GP, TPP, TPP GP, TE LP, TEPPCO Midstream, TCTM and TEPPCO Inc.) amended and
restated the First Amendment to evidence, among other matters the terms and
conditions upon which (i) the EPCO Group would provide certain services to the
EPD Partnership Entities, (ii) EPD OLP would license the use of the Name and the
Mark to EPCO and (iii) EPCO would provide indemnification to the EPD Partnership
Entities for certain matters.

                On February 24, 2005, an Affiliate of EPCO acquired TPP GP.
Effective February 24, 2005, the Parties to the Second Amendment executed
Amendment No. 1 to the Second Amendment to exclude the TPP Partnership Entities
from the definition of EPCO Group and exclude such entities from the business
opportunity agreements set forth in the Second Amendment.

                On April 26, 2005, EPE filed a registration statement on Form
S-1 and is in the process of completing the initial public offering of its
units.

                The Parties hereto desire, by their execution of this Agreement,
to evidence the terms and conditions pursuant to which (i) the EPCO Group will
provide certain services to the EPE Partnership Entities, (ii) the EPCO Group
will provide certain services to the TPP Partnership Entities and (iii) a
variety of additional matters will be handled among the EPCO Group, the EPE
Partnership Entities, the EPD Partnership Entities and the TPP Partnership
Entities.

A G R E E M E N T S

                NOW, THEREFORE, in consideration of the premises and the
covenants, conditions, and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:


ARTICLE 1: DEFINITIONS

1.1     Definitions. The definitions listed on Exhibit A shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.

1.2     Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include”, “includes”,
“including” or words of like import shall be deemed to be followed by the words
“without limitation”; and (d) the terms “hereof”, “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.


ARTICLE 2: SERVICES

2.1     EPCO Services; Term. During the period beginning on the Effective Date
and ending on December 31, 2010, subject to the terms of this Article 2 and
Exhibit B to this Agreement and in exchange for the reimbursement described in
Section 2.2, EPCO hereby

-2-

--------------------------------------------------------------------------------

 

agrees to provide the Partnership Entities with such selling, general and
administrative services and such management and operating services as may be
necessary to manage and operate the business, properties and assets of the
Partnership Entities in accordance with Prudent Industry Practices; it being
understood and agreed by the Parties that in connection with the provision of
such services, EPCO shall employ or otherwise retain the services of such
personnel as may be necessary to cause the business, properties and assets of
the Partnership Entities to be so managed and operated (individually, an “EPCO
Service” and, collectively, the “EPCO Services”).

2.2     EPCO Compensation. As compensation for the provision by EPCO of the EPCO
Services to each of the Partnership Entities, EPCO shall be entitled to receive,
and each of the Partnership Entities agrees to pay to EPCO, without duplication,
an amount equal to the sum of all costs and expenses (direct or indirect)
incurred by EPCO which are directly or indirectly related to the business or
activities of such Partnership Entity (including, without limitation, expenses,
direct or indirect, reasonably allocated to such Partnership Entity by EPCO). In
addition, each of the Partnership Entities shall pay all sales, use, excise,
value added or similar taxes, if any, that may be applicable from time to time
in respect of the EPCO Services provided to such Partnership Entity by EPCO. The
aggregate amount payable by the Partnership Entities to EPCO pursuant to this
Section 2.2 with respect to a given period of time shall be referred to herein
as such entity’s “Administrative Services Fee”. It is the intention of the
Parties that, with the exception of Article V and the Retained Leases (as
hereinafter defined) in the case of the EPD Partnership Entities, the
Administrative Services Fee with respect to the Partnership Entities represents
fair and reasonable compensation to EPCO for the Partnership Entities’ allocable
share of all general and administrative expenses, capital expenses and other
costs for Shared Services borne or performed by EPCO, or any of the other
members of the EPCO Group, for the benefit of any Partnership Entity.

2.3     Dispute Regarding Services or Calculation of Costs. Should there be a
dispute over the nature or quality of the EPCO Services, or the calculation and
allocation of any Administrative Services Fee, relating to any of the EPCO
Services, EPCO and the applicable Partnership Entity or Entities shall first
attempt to resolve such dispute, acting diligently and in good faith, using the
past practices of such Parties and documentary evidence of costs as guidelines
for such resolution. If EPCO and the applicable Partnership Entity or Entities
are unable to resolve any such dispute within thirty days, or such additional
time as may be reasonable under the circumstances, the dispute shall be referred
to the Audit and Conflicts Committee of EPE GP, EPD GP or TPP GP, as applicable.
EPCO shall provide to each of the Partnership Entities a quarterly statement
indicating the total EPCO costs and expenses allocated to all of the Partnership
Entities and a detailed statement of the EPCO costs and expenses that are
allocated to the particular group of Partnership Entities and representative of
such Partnership Entities’ Administrative Service Fee (including an explanation
of such allocation, which shall generally be consistent from period to period);
provided that one group of Partnership Entities will not receive the allocation
for another group of Partnership Entities (e.g., the EPD Partnership Entities
will not receive the detailed statement of the TPP Partnership Entities’ costs
and expenses, and vice-versa). The Parties agree that the applicable Audit and
Conflicts Committee shall have the authority to settle any such dispute, in its
sole discretion, recognizing that it is the intent of all Parties that all
shared expenses or services be allocated among the EPCO Group and the applicable
Partnership Entity or Entities on a fair and reasonable basis.

-3-

--------------------------------------------------------------------------------

 

2.4     Invoices. EPCO shall invoice the applicable Billing Agent on or before
the last day of each month for the estimated Administrative Services Fee for the
next succeeding month, plus or minus any adjustment necessary to correct prior
estimated billings to actual billings. All invoices shall be due and payable on
the last day of the month which the invoice covers. Upon request from the
applicable Billing Agent, EPCO shall furnish in reasonable detail a description
of the EPCO Services performed for the corresponding Partnership Entity or
Entities during any month or other relevant period.

2.5     Disputes; Default. Notwithstanding any provision of this Article 2 to
the contrary, should the applicable Billing Agent fail to pay EPCO, when due,
any amounts owing in respect of the applicable EPCO Services, except as set
forth in the third succeeding sentence, upon 30 days’notice, EPCO may terminate
this Article 2 as to those EPCO Services that relate to the unpaid portion of
the invoice. Should there be a dispute as to the propriety of invoiced amounts,
the applicable Billing Agent shall pay all undisputed amounts on each invoice,
but shall be entitled to withhold payment of any amount in dispute and shall
promptly notify EPCO of such disputed amount. EPCO shall promptly provide the
applicable Billing Agent with records relating to the disputed amount so as to
enable EPCO and the applicable Partnership Entities to resolve the dispute. So
long as such parties are attempting in good faith to resolve the dispute, EPCO
shall not be entitled to terminate the EPCO Services that relate to the disputed
amount.

2.6     Input Regarding EPCO Services. Subject to the Conflicts Policies and
Procedures attached as Exhibit B, any records, information or other input from
the Partnership Entities that is necessary for EPCO to perform any EPCO Services
shall be submitted, upon EPCO’s written request therefor, to EPCO by such
Partnership Entities. If the Partnership Entities fail to supply such records,
information or other input to EPCO and such failure renders EPCO’s performance
of any EPCO Services unreasonably difficult, in EPCO’s reasonable judgment,
EPCO, upon reasonable notice to the applicable Partnership Entity, may refuse to
perform such EPCO Services until such records, information or other input is
supplied.

2.7     Limitation Regarding EPCO Services. The Partnership Entities acknowledge
that EPCO shall only be required to perform and provide (i) those EPCO Services
with respect to the business of such Partnership Entities as operated on the
Effective Date in the case of the EPD Partnership Entities and the TPP
Partnership Entities, and as of the closing date of EPE’s initial public
offering, in the case of the EPE Partnership Entities, and (ii) such additional
EPCO Services as may be mutually agreed orally or in writing by EPCO and the
Partnership Entities, which agreement regarding additional or fewer EPCO
Services shall reflect an appropriate adjustment to the applicable
Administrative Services Fee. EPCO shall not be required to perform any EPCO
Services hereunder for the benefit of any Person other than the Partnership
Entities.

2.8     Representations Regarding Use of Services. The Partnership Entities
represent and agree that they will use the EPCO Services only in accordance with
all applicable federal, state and local laws and regulations, and in accordance
with the reasonable conditions, rules, regulations, and specifications that may
be set forth in any manuals, materials, documents, or instructions furnished
from time to time by EPCO to such Partnership Entities. EPCO reserves the right
to take all actions, including, without limitation, termination of any portion
of the EPCO

-4-

--------------------------------------------------------------------------------

 

Services for any Partnership Entity that it reasonably believes is required to
be terminated in order to assure compliance with applicable laws and
regulations.

2.9     Warranties; Limitation of Liability. The EPCO Services shall be provided
in accordance with the Services Standard. EXCEPT AS SET FORTH IN THE PRECEDING
SENTENCE, EPCO MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL)
WARRANTIES OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE EPCO SERVICES. IN NO EVENT SHALL EPCO OR ANY OF ITS AFFILIATES BE LIABLE TO
ANY OF THE PERSONS RECEIVING ANY EPCO SERVICES OR TO ANY OTHER PERSON FOR ANY
EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICE, REGARDLESS OF
WHETHER THE PERSON PROVIDING SUCH SERVICE, ITS AFFILIATES, OR OTHERS MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT,
EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A THIRD PARTY.

2.10     Force Majeure. EPCO shall have no obligation to perform the EPCO
Services if its failure to do so is caused by or results from any act of God,
governmental action, natural disaster, strike, failure of essential equipment,
or any other cause or circumstance, whether similar or dissimilar to the
foregoing causes or circumstances, beyond the reasonable control of EPCO.

2.11     Affiliates. At its election, EPCO may cause one or more of its
Affiliates or third party contractors reasonably acceptable to the Party
receiving any EPCO Services to provide such EPCO Services; provided, however,
EPCO shall remain responsible for the provision of such EPCO Service in
accordance with this Agreement.


ARTICLE 3: USE OF NAME AND MARK

3.1     Grant of License. Effective as of October 1, 2004, EPD OLP has granted
EPCO a worldwide royalty-free, five year right and license to use the Name and
Mark pursuant to the License Agreement.

3.2     Reimbursement of Costs. EPD OLP shall reimburse EPCO for the cost of
removing the Name and Mark from EPCO’s trucks in order to meet the schedule for
removal of all Names and Marks on or before the end of the term of the License
Agreement.


ARTICLE 4: EPCO’S INDEMNIFICATION FOR EXCLUDED LIABILITIES

4.1     Indemnification. From and after the date hereof and subject to the
remaining provisions of this Article 4, EPCO shall indemnify, defend and hold
harmless the Partnership Entities from and against any loss, cost, claim,
liability, prepayment or similar penalty, damage, expense, attorneys fees,
judgment, award or settlement of any kind or nature whatsoever (other than
out-of-pocket costs and expenses incurred by the Partnership Entities in
connection with the discharge of their obligations pursuant to Section 4.2(b))
(collectively, “Losses”) incurred by the Partnership Entities in connection with
the Excluded Liabilities; provided, however, in no event

-5-

--------------------------------------------------------------------------------

 

shall such indemnification obligation, or the term “Losses,” cover or include
exemplary, punitive, special, consequential, indirect, or incidental damages or
lost profits suffered by the Partnership Entities in connection with the
Excluded Liabilities, except to the extent such exemplary, punitive, special,
consequential, indirect or incidental damages or lost profits are actually paid
by any Partnership Entity to a third party.

4.2     Indemnification Procedures.

(a)            EPCO shall have the right to control all aspects of the defense
of any claims (and any counterclaims) related to the Excluded Liabilities,
including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent of the applicable Partnership Entities
unless (i) it includes a full release of the applicable Partnership Entities
from such matter or issues, as the case may be or (ii) following such settlement
there is no realistic scenario under which the applicable Partnership Entities
could be held liable for such matter or issues.

(b)            The Partnership Entities agree, at their own cost and expense, to
cooperate fully with EPCO with respect to all aspects of the defense of any
claims related to the Excluded Liabilities, including, without limitation, the
prompt furnishing to EPCO of any correspondence or other notice relating thereto
that the applicable Partnership Entities may receive, permitting the names of
the applicable Partnership Entities to be utilized in connection with such
defense and the making available to EPCO of any files, records or other
information of the applicable Partnership Entities that EPCO considers relevant
to such defense; provided, however, that in connection therewith EPCO agrees to
use reasonable efforts to minimize the impact thereof on the operations of such
Partnership Entities. In no event shall the obligation of the applicable
Partnership Entities to cooperate with EPCO as set forth in the immediately
preceding sentence be construed as imposing upon the applicable Partnership
Entities an obligation to hire and pay for counsel in connection with the
defense of any claims related to the Excluded Liabilities.


ARTICLE 5: OTHER AGREEMENTS

5.1     Insurance Matters. EPCO hereby agrees to cause the Partnership Entities
to be named as additional insureds in EPCO’s insurance program, as in effect
from time to time. Subject to Section 2.5, each of the Partnership Entities
shall be allocated, and pay for, such insurance coverage in an amount equal to
EPCO’s cost of insuring the assets and operations of such partnership entities.

5.2     Sublease of Equipment. Effective June 1, 1998, EPCO and EPD OLP entered
into one or more Sublease Agreements (the “Sublease Agreements”), pursuant to
which EPCO agreed to sublease to EPD OLP the equipment covered by the Retained
Leases. EPCO has assigned to EPD OLP all options held by EPCO to purchase any
and all equipment subject to the Sublease Agreements and the Retained Leases.

-6-

--------------------------------------------------------------------------------

 

5.3     EPCO’s Employees.

(a)            The obligation of each Billing Agent to pay the Administrative
Services Fee shall, as such obligation relates to EPCO’s expenses incurred to
compensate its employees providing the EPCO Services, reimburse EPCO for the
appropriate pro rata cost of such employees’ salaries, wages, bonuses, benefits,
social security and other taxes, workers compensation insurance, retirement and
insurance benefits, training, and other direct and indirect costs of such
employee fringe benefits. The applicable Billing Agent shall not be obligated to
pay any amount directly to EPCO’s employees; provided, however, if EPCO ever
fails to pay any employee providing EPCO Services within 30 days following the
date such employee’s payment is due:

(i)            the applicable Billing Agent or any Affiliate may (w) pay such
employee directly, (x) employ such employee directly, (y) notify EPCO and begin
to pay all employees providing EPCO Services directly, or (z) notify EPCO that
the portion of this Agreement relating to the EPCO Services is terminated and
employ directly any or all of such employees, or employ such other individuals
as the applicable Billing Agent and its Affiliates may choose in their sole
discretion, and

(ii)            EPCO shall reimburse the applicable Billing Agent for any amount
that such Billing Agent or its Affiliate paid to EPCO, for EPCO’s employees
providing the EPCO Services, that EPCO did not pay to, or on behalf of, such
employees.

(b)            Notwithstanding anything in Section 5.3(a) to the contrary, the
applicable Billing Agent, shall have the right, at any time upon at least 90
days notice to EPCO, to terminate the portion of this Agreement relating to the
EPCO Services and to employ any or all of EPCO’s employees providing the EPCO
Services directly, or employ such other individuals as the applicable Billing
Agent or its Affiliates may choose in its sole discretion.

5.4     Business Opportunities.

(a)            If any member of the EPCO Group, the EPE Partnership Entities or
the EPD Partnership Entities (the “Business Opportunity Parties”) is offered by
a third party, or discovers an opportunity to acquire from a third party, Equity
Securities (an “Equity Business Opportunity”), the Business Opportunity Party
that is offered or discovers such Equity Business Opportunity shall promptly
advise the Board of Directors of EPE GP and present such Equity Business
Opportunity to EPE. EPE shall be presumed to desire to acquire the Equity
Securities until such time as EPE GP advises the EPCO Group and EPD GP (on
behalf of the EPD Partnership Entities) that EPE has abandoned the pursuit of
such Equity Business Opportunity. In the event that the purchase price of the
Equity Securities is reasonably likely to exceed $100 million, any decision to
decline the Equity Business Opportunity shall be made by the Chief Executive
Officer of EPE GP after consultation with and subject to the approval of its
Audit and Conflicts Committee. If the purchase price is reasonably likely to be
less than $100 million, the Chief Executive Officer of EPE GP may make the
determination to decline the Equity Business Opportunity without consulting the
Audit and Conflicts Committee of EPE GP. In the event that EPE abandons the
Equity Business Opportunity and so notifies the EPCO Group and EPD GP (on behalf
of the EPD Partnership Entities), EPD shall have the

-7-

--------------------------------------------------------------------------------

 

second right to the pursue such Equity Business Opportunity. EPD shall be
presumed to desire to acquire the equity securities until such time as EPD GP
advises the EPCO Group that EPD has abandoned the pursuit of such Equity
Business Opportunity. In determining whether or not to pursue the Equity
Business Opportunity, EPD will follow the same procedures applicable to EPE, as
described above but utilizing EPD GP’s Chief Executive Officer and Audit and
Conflicts Committee. In the event that EPD abandons the Equity Business
Opportunity and so notifies the EPCO Group, the EPCO Group may either pursue the
Equity Business Opportunity or offer the Equity Business Opportunity to EPCO
Holdings Inc., a Delaware corporation (“EPCO Holdings”) or the TPP Partnership
Entities, in either case, without any further obligation to the Business
Opportunity Parties.

(b)            If any Business Opportunity Party is offered by a third party, or
discovers a business opportunity not covered by Section 5.4(a) (a “Non-Equity
Securities Opportunity”), the Business Opportunity Party that is offered or
discovers such Non-Equity Securities Opportunity shall promptly advise the Board
of Directors of EPD GP and present such Non-Equity Securities Opportunity to
EPD. EPD shall be presumed to desire to pursue the Non-Equity Securities
Opportunity until such time as EPD GP advises the EPCO Group and EPE GP (on
behalf of the EPE Partnership Entities) that EPD has abandoned the pursuit of
such Non-Equity Securities Opportunity. In the event that the purchase price of
the Non-Equity Securities Opportunity is reasonably likely to exceed $100
million, any decision to decline the Non-Equity Securities Opportunity shall be
made by the Chief Executive Officer of EPD GP after consultation with and
subject to the approval of its Audit and Conflicts Committee. If the purchase
price is reasonably likely to be less than $100 million, the Chief Executive
Officer of EPD GP may make the determination to decline the Non-Equity
Securities Opportunity without consulting the Audit and Conflicts Committee of
EPD GP. In the event that EPD abandons the Non-Equity Securities Opportunity and
so notifies the EPCO Group and EPE GP (on behalf of the EPE Partnership
Entities), EPE shall have the second right to the pursue such Non-Equity
Securities Opportunity. EPE shall be presumed to desire to pursue the Non-Equity
Securities Opportunity until such time as EPE GP advises the EPCO Group that EPE
has abandoned the pursuit of such opportunity. In determining whether or not to
pursue the Non-Equity Securities Opportunity, EPE will follow the same
procedures applicable to EPD, as described above but utilizing EPE GP’s Chief
Executive Officer and Audit and Conflicts Committee. In the event that EPE
abandons the Non-Equity Securities Opportunity and so notifies the EPCO Group,
the EPCO Group may either pursue the Non-Equity Securities Opportunity or offer
the Non-Equity Securities Opportunity to EPCO Holdings or the TPP Partnership
Entities, in either case, without any further obligation to the Business
Opportunity Parties.

(c)            None of the EPCO Group, the EPE Partnership Entities nor the EPD
Partnership Entities shall have any obligation to present any Business
Opportunity to any of the TPP Partnership Entities. None of the TPP Partnership
Entities shall have any obligation to present any Business Opportunity to the
EPCO Group, the EPE Partnership Entities or the EPD Partnership Entities.

(d)            Any Business Opportunity offered to or discovered by any EPCO
employee solely responsible for the business and affairs of any of the TPP
Partnership Entities

-8-

--------------------------------------------------------------------------------

 

shall not be subject to the Business Opportunity agreements contained in this
Section 5.4 other than Section 5.4(c).

(e)            Any Business Opportunity offered to or discovered by an EPCO
employee solely responsible for the business and affairs of any of the EPE
Partnership Entities shall be considered a Business Opportunity of the EPE
Partnership Entities for purposes of this Section 5.4.

(f)            Any Business Opportunity offered to or discovered by an EPCO
employee solely responsible for the business and affairs of any of the EPD
Partnership Entities shall be considered a Business Opportunity of the EPD
Partnership Entities for purposes of this Section 5.4

(g)            Any Business Opportunity offered to or discovered by any EPCO
employee who performs Shared Services shall be allocated to the EPCO Group, the
EPE Partnership Entities, the EPD Partnership Entities and/or the TPP
Partnership Entities:

(i)            to the extent that the Business Opportunity is first presented to
such employee in such employee’s capacity as a representative of the EPCO Group,
the EPE Partnership Entities, the EPD Partnership Entities, or the TPP
Partnership Entities, such Business Opportunity shall be allocated to the
Partnership Entities then represented by such employee; and

(ii)            to the extent that the Business Opportunity is first presented
to such employee in such employee’s individual capacity without regard to his
representation of any Partnership Entity, such Business Opportunity shall be
allocated to the Partnership Entity for which such employee devotes the most
significant amount of such employee’s time.

(h)            EPCO has caused all EPCO employees who may receive Business
Opportunities to acknowledge and agree to comply with the Business Opportunity
agreements set forth in this Section 5.4.

5.5     Adoption of Policies and Procedures. The Boards of Directors of EPCO,
EPE GP, EPD GP and TPP GP have adopted the Conflicts Policies and Procedures
attached hereto as Exhibit B (the “Conflicts Policy”). EPCO agrees to, and
agrees to use all reasonable efforts to cause its employees to, comply with the
Conflicts Policy.


ARTICLE 6: MISCELLANEOUS

6.1     Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the exclusive jurisdiction of the state and federal courts in the
State of Texas and to exclusive venue in Houston, Harris County, Texas.

6.2     Notices. All notices or requests or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the

-9-

--------------------------------------------------------------------------------

 

United States mail, addressed to the Party to be notified, postpaid, and
registered or certified with return receipt requested or by delivering such
notice in person or by facsimile to such Party. Notice given by personal
delivery or mail shall be effective upon actual receipt. Notice given by
facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 6.2.

6.3     Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements among the parties, whether oral or written,
relating to the matters contained herein.

6.4     Effect of Waiver of Consent. No Party’s express or implied waiver of, or
consent to, any breach or default by any Party in the performance by such Party
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such Party of
the same or any other obligations of such Party hereunder. Failure on the part
of a Party to complain of any act of any Party or to declare any Party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder until the applicable statute of
limitations period has run.

6.5     Amendment or Modification. This Agreement may be amended or modified
from time to time only by the agreement of all the Parties affected by any such
amendment; provided, however, that EPE, EPD and TPP may not, without the prior
approval of its Audit and Conflicts Committee, agree to any amendment or
modification of this Agreement that, in the reasonable discretion of EPE GP, EPD
GP, or TPP GP, as applicable, will materially and adversely affect the holders
of units of EPE, EPD or TPP, as applicable.

6.6     Assignment. No Party shall have the right to assign or delegate its
rights or obligations under this Agreement without the consent of the other
Parties.

6.7     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

6.8     Severability. If any provision of this Agreement or the application
thereof to any Party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Parties or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

6.9     Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

-10-

--------------------------------------------------------------------------------

 

6.10     Withholding or Granting of Consent. Unless the consent or approval of a
Party is expressly required not to be unreasonably withheld (or words to similar
effect), each Party may, with respect to any consent or approval that it is
entitled to grant pursuant to this Agreement, grant or withhold such consent or
approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.

6.11     U.S. Currency. All sums and amounts payable or to be payable pursuant
to the provisions of this Agreement shall be payable in coin or currency of the
United States of America that, at the time of payment, is legal tender for the
payment of public and private debts in the United States of America.

6.12     Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party hereto shall be required to take any act, or fail to
take any act, under this Agreement if the effect thereof would be to cause such
Party to be in violation of any applicable law, statute, rule or regulation.

6.13     Negation of Rights of Third Parties. The provisions of this Agreement
are enforceable solely by the Parties, and no limited partner of EPE, EPD or TPP
or other Person shall have the right to enforce any provision of this Agreement
or to compel any Party to comply with the terms of this Agreement.



[SIGNATURE PAGES FOLLOW]













-11-

--------------------------------------------------------------------------------

 

                IN WITNESS WHEREOF, the Parties have caused this Agreement to be
duly executed by their respective authorized officers as of August 15, 2005, to
be effective as of the Effective Date.

        EPCO, INC. (formerly known as Enterprise
Products Company, a Texas corporation)  
    By: /s/ Richard H. Bachmann   Name: Richard H. Bachmann   Title: Executive
Vice President and
Chief Legal Officer     Address for Notice:
2707 North Loop West
Houston, Texas 77008
Facsimile No.: (713) 880-6570













[signature page]

--------------------------------------------------------------------------------

 

        ENTERPRISE GP HOLDINGS L.P.     EPE HOLDINGS, LLC
Individually and as Sole General Partner of
Enterprise GP Holdings L.P.  
    By: /s/ W. Randall Fowler     W. Randall Fowler     Senior Vice President
and Chief
Financial Officer     Address for Notice:
2727 North Loop West, Suite 101
Houston, Texas 77008
Facsimile No.: (713) 880-6570


        ENTERPRISE PRODUCTS PARTNERS L.P.     ENTERPRISE PRODUCTS OPERATING L.P.
    ENTERPRISE PRODUCTS GP, LLC,
Individually and as Sole General Partner of
Enterprise Products Partners L.P., and     ENTERPRISE PRODUCTS OLPGP, INC.,
Individually and as Sole General Partner of
Enterprise Products Operating L.P.  
    By: /s/ W. Randall Fowler     W. Randall Fowler     Senior Vice President
and Treasurer     Address for Notice:
2727 North Loop West, Suite 700
Houston, Texas 77008
Facsimile No.: (713) 880-6570





[signature page]

--------------------------------------------------------------------------------

 

        TEPPCO PARTNERS, L.P.     TEXAS EASTERN PRODUCTS PIPELINE
COMPANY, LLC
Individually and as Sole General Partner of
TEPPCO Partners, L.P.  
    By: /s/ James C. Ruth     James C. Ruth, Senior Vice President and
General Counsel     Address for Notice:
2929 Allen Parkway, Suite 3200
Houston, Texas 77019
Facsimile No.: (713)759-3957


        TE PRODUCTS PIPELINE COMPANY,
LIMITED PARTNERSHIP     TEPPCO MIDSTREAM COMPANIES, L.P.     TCTM, L.P.    
TEPPCO GP, Inc.
Individually and as Sole General Partner of TE
Products Pipeline Company, Limited Partnership,
TEPPCO Midstream Companies, L.P. and TCTM,
L.P.  
    By: /s/ James C. Ruth     James C. Ruth, Senior Vice President and
General Counsel     Address for Notice:
2929 Allen Parkway, Suite 3200
Houston, Texas 77019
Facsimile No.: (713)759-3957





[signature page]

--------------------------------------------------------------------------------

 

Exhibit A


DEFINED TERMS

        “Administrative Services Fee” shall have the meaning set forth in
Section 2.2.

        “Affiliate” shall mean, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing, a Person shall only be considered an
“Affiliate” of the general partner of EPE, EPD or TPP, as applicable, if such
Person owns, directly or indirectly, 50% or more of the voting securities of
such general partner or otherwise possesses the sole power to direct or cause
the direction of the management and policies of such general partner.

        “Agreement” shall mean this Third Amended and Restated Administrative
Services Agreement, as it may be amended, modified, or supplemented from time to
time.

        “Audit and Conflicts Committee” means a committee of the Board of
Directors of EPE GP, EPD GP or TPP GP, as applicable, composed entirely of three
or more directors who meet the independence, qualification and experience
requirements established by the Securities Exchange Act and the rules and
regulations of the Commission thereunder and by The New York Stock Exchange, and
with respect to EPD GP and TPP GP, at least two of whom also meet the S&P
Criteria.

        “Billing Agent” shall mean in the case of (i) the EPE Partnership
Entities, EPE Holdings, LLC, (ii) in the case of the EPD Partnership Entities,
Enterprise Products GP, LLC, and (iii) in the case of TPP, TEPPCO GP, Inc.

        “Business Opportunity” shall mean, collectively or individually, as the
context may require, an Equity Business Opportunity and/or a Non-Equity
Securities Opportunity.

        “Business Opportunity Parties” shall have the meaning set forth in
Section 5.4(a).

        “Commission” shall mean the United States Securities and Exchange
Commission.

        “EPCO Group” shall mean EPCO and its Affiliates (other than the
Partnership Entities).

        “EPCO Holdings” shall have the meaning set forth in Section 5.4(a).

        “EPCO Services” shall have the meaning set forth in Section 2.1.

        “EPD” shall have the meaning set forth in the Preamble.

        “EPD GP” shall have the meaning set forth in the Preamble.

        “EPD OLP” shall have the meaning set forth in the Preamble.

A-1

--------------------------------------------------------------------------------

 

        “EPD OLPGP” shall have the meaning set forth in the Preamble.

        “EPD Partnership Entities” shall mean EPD GP, EPD, EPD OLP and any
Affiliate controlled (and only so long as such Affiliates are controlled) by EPD
GP, EPD or EPD OLP (as the term “control” is used in the definition of
“Affiliate”).

        “EPE” shall have the meaning set forth in the Preamble.

        “EPE GP” shall have the meaning set forth in the Preamble.

        “EPE Partnership Entities” shall mean EPE GP, EPE and any Affiliate
controlled (and only so long as such Affiliates are controlled) by EPE GP or EPE
(as the term “control” is used in the definition of “Affiliate”) but excluding
the EPD Partnership Entities.

        “Equity Business Opportunity” shall have the meaning set forth in
Section 5.4(a).

        “Equity Securities” shall mean (i) general partner interests (or
securities which have characteristics similar to general partner interests) and
incentive distribution rights or similar rights in publicly traded partnerships
or interests in Persons that own or control such general partner or similar
interests (collectively, “GP Interests”) and securities convertible,
exercisable, exchangeable or otherwise representing ownership or control of such
GP Interests and (ii) incentive distribution rights and limited partner
interests (or securities which have characteristics similar to incentive
distribution rights or limited partner interests) in publicly traded
partnerships or interests in Persons that own or control such limited partner or
similar interests (collectively, “non-GP Interests”); provided that such non-GP
Interests are associated with GP Interests and are owned by the owners of GP
Interests or their respective Affiliates.

        “Excluded Liabilities” shall mean the following liabilities and
obligations:

    (a)        all indebtedness of EPCO and its Affiliates other than the
Partnership Entities for borrowed money; and


    (b)        any income tax liability of EPCO that may result from the
consummation of the transactions contemplated by the First Amendment, the Second
Amendment or this Agreement.


        “First Amendment” shall have the meaning set forth in the Preamble.

        “Independent Director” shall mean an individual who meets the
independence, qualification and experience requirements of the New York Stock
Exchange

        “License Agreement” shall mean that certain Trademark License Agreement,
effective August 18, 2004, by and between EPD OLP and EPCO.

        “Losses” shall have the meaning set forth in Section 4.1.

        “Name” and “Mark” shall mean the name “Enterprise”, as described in
Registration Number 1,236,995 registered on May 10, 1983 and issued by the
United States Patent and

A-2

--------------------------------------------------------------------------------

 

Trademark Office, and the mark “Enterprise”, as described in Application
Registration Number 1,292,612 registered on September 4, 1984 and issued by the
United States Patent and Trademark Office.

        “Non-Equity Securities Opportunity” shall have the meaning set forth in
Section 5.4(b).

        “Party” shall mean any one of the Persons that executes this Agreement.

        “Partnership Entity” or “Partnership Entities” shall mean the individual
or collective reference, as the context may require, to the EPD Partnership
Entities, the EPE Partnership Entities and/or the TPP Partnership Entities.

        “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

        “Prudent Industry Practices” shall mean, at a particular time, any of
the practices, methods and acts which, in the exercise of reasonable judgment,
will result in the proper operation and maintenance of the assets owned by a
Party or its Affiliates and shall include, without limitation, the practices,
methods and acts engaged in or approved by a significant portion of the industry
at such time with respect to the assets of the same or similar types as the
assets owned by such Party or its Affiliates. Prudent Industry Practices are not
intended to be limited to optimum practices, methods or acts, to the exclusion
of all others, but rather represent a spectrum of possible practices, methods
and acts which could have been expected to accomplish the desired result at a
commercially reasonable cost in a reliable, safe and timely fashion, in
compliance with the applicable limited partnership agreement and limited
liability company agreement and in accordance with all applicable laws. Prudent
Industry Practices are intended to entail the same standards as the Parties
would, in the prudent management of their own properties, use from time to time.

        “Retained Leases” shall mean the operating leases relating to (i) one
cogeneration unit, and (ii) approximately 100 rail cars, the liabilities of each
of which were retained by EPCO in connection with the formation of EPD and EPD
OLP.

        “S&P Criteria” shall mean a duly appointed member of the Audit and
Conflicts Committee who had not been, at the time of such appointment or at any
time in the preceding five years, (a) a direct or indirect legal or beneficial
owner of interests in EPD or TPP, as applicable, or any of its Affiliates
(excluding de minimis ownership interests having a value of less than $1
million), (b) a creditor, supplier, employee, officer, director, family member,
manager or contractor of EPD or TPP, as applicable, or any of its Affiliates, or
(c) a person who controls (whether directly, indirectly or otherwise) EPD or
TPP, as applicable, or any of its Affiliates or any creditor, supplier,
employee, officer, director, manager or contractor of EPD or TPP, as applicable,
or any of its Affiliates.

        “Second Amendment” shall have the meaning set forth in the Preamble.

        “Securities Act” shall mean the Securities Act of 1933, as amended,
supplemented or restated from time to time, and any successor to such statute.

A-3

--------------------------------------------------------------------------------

 

        “Securities Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, supplemented or restated from time to time, and any successor
to such statute.

        “Services Standard” shall mean, with respect to the performance of the
EPCO Services, the good faith undertaking, on a commercially reasonable basis,
to perform the EPCO Services (i) in the case of the EPD Partnership Entities, at
least the same quality and manner as EPCO Services were provided by EPCO or its
Affiliates to the EPD Partnership Entities during calendar year 2004, (ii) in
the case of the TPP Partnership Entities, at least the same quality and manner
as services were provided by Duke Energy Field Services LLC or its Affiliates to
the TPP Partnership Entities during calendar year 2004 and (iii) in all material
respects in compliance with applicable laws and Prudent Industry Practices.

        “Shared Services” shall mean the performance of services for more than
one of the groups of entities comprising the EPCO Group, the EPE Partnership
Entities, the EPD Partnership Entities and the TPP Partnership Entities.

        “Sublease Agreements” shall have the meaning set forth in Section 5.2.

        “TCTM” shall have the meaning set forth in the Preamble.

        “TELP” shall have the meaning set forth in the Preamble.

        “TEPPCO Midstream” shall have the meaning set forth in the Preamble.

        “TEPPCO Inc.” shall have the meaning set forth in the Preamble.

        “TPP” shall have the meaning set forth in the Preamble.

        “TPP GP” shall have the meaning set forth in the Preamble.

        “TPP Partnership Entities” shall mean TPP GP, TPP and any Affiliate
controlled (and only so long as such Affiliates are controlled) by TPP GP or TPP
(as the term “control” is used in the definition of “Affiliate”).







A-4

--------------------------------------------------------------------------------

 

Exhibit B


CONFLICTS POLICIES AND PROCEDURES

        Capitalized terms used but not defined in this Exhibit B shall have the
meanings assigned to such terms in that certain Third Amended and Restated
Administrative Services Agreement, effective February 25, 2005, of which this
Exhibit B forms a part.

        This Exhibit B outlines the corporate governance structure and the
policies and procedures that have been adopted by EPE GP, EPD GP and TPP GP to
address potential conflicts among, protect the confidential information of, and
govern the sharing of EPCO personnel among, the Partnership Entities.

Corporate Governance

        Boards of Directors – Each of EPE GP, EPD GP and TPP GP will have at
least three Independent Directors on its board of directors. None of such
Independent Directors will overlap among EPE GP, EPD GP and TPP GP. Each of EPE
GP, EPD GP and TPP GP will endeavor to maintain a majority of Independent
Directors on its board of directors. Other than Dan L. Duncan, who may serve on
the board of directors of each of EPE GP and EPD GP, no director shall serve on
more than one of the boards of directors of EPE GP, EPD GP and TPP GP.
Notwithstanding the foregoing, Mr. Duncan and any one or more of the other
individuals serving as directors of EPE GP or EPD GP and any one or more of the
individuals serving as directors of TPP GP may attend the meetings of the board
of directors of the Partnership Entity of which Mr. Duncan and/or such
individuals are not directors, but only at the invitation of EPE GP, EPD GP or
TPP GP, as applicable, and so long as no information concerning Commercial and
Development Activities involving Potential Overlapping Assets is provided to Mr.
Duncan and/or such individuals while in attendance at such meetings.

        Separate Commercial Management and Employees – EPCO employees performing
Commercial and Development Activities involving Potential Overlapping Assets for
the EPE Partnership Entities and/or the EPD Partnership Entities, on the one
hand, and the TPP Partnership Entities, on the other hand, shall not overlap.
EPCO employees performing Commercial and Development Activities which do not
involve Potential Overlapping Assets for the EPE Partnership Entities, the EPD
Partnership Entities and/or the TPP Partnership Entities may overlap.

        Shared Services – EPCO employees may be assigned to perform Shared
Services for all or any of the Partnership Entities. EPCO employees performing
Shared Services may be appointed to officer positions (including executive
officer positions) at more than one of EPE GP, EPD GP and TPP GP or their
respective controlled Affiliates. However, as stated above, EPCO employees
performing Commercial and Development Activities for either the EPE Partnership
Entities and/or the EPD Partnership Entities, on the one hand, or the TPP
Partnership Entities, on the other hand, may perform Shared Services for any
group of Entities except to the extent that such Shared Services constitute
Commercial and Development Activities involving Potential Overlapping Assets. As
a result of their performance of Shared Services, Shared Employees may obtain
Commercial Information that relates to more than one of the groups of

B-1

--------------------------------------------------------------------------------

 

Partnership Entities. To the extent that any Shared Employee has Commercial
Information that relates to the EPE Partnership Entities, EPD Partnership
Entities and the TPP Partnership Entities and involves Potential Overlapping
Assets, such Shared Employee shall not engage in any activities to which such
Commercial Information relates unless such activities are approved by both the
Screening Officer of the EPE Partnership Entities and the EPD Partnership
Entities and the Screening Officer of the TPP Partnership Entities.

        Duncan Ownership – Mr. Dan L. Duncan and his Affiliates own and control
EPE GP, EPD GP and TPP GP. As a result of the potential conflicts generated by
this cross-ownership, Mr. Duncan shall limit his access to information and his
ability to control the management of the TPP Partnership Entities as described
below.

Information Screening for Shared Employees

        To the fullest extent possible, Shared Employees should avoid access to
Commercial Information for any Partnership Entities for which they do not
perform Commercial and Development Activities. To the extent that any Shared
Employee who engages in Commercial and Development Activities becomes privy to
Commercial Information relating to Potential Overlapping Assets of any
Partnership Entities for which such employee does not perform Commercial and
Development Activities, such Shared Employee must report that fact and the
nature of the Confidential Information to the Screening Officers who will
maintain a record of the name of the person, the date of the report, and the
nature of the Commercial Information obtained by the Shared Employee.

        Except as expressly permitted by the Screening Officers and to the
extent required to effectively perform the Shared Services, (i) Shared Employees
shall not disclose Commercial Information relating to Potential Overlapping
Assets of the TPP Partnership Entities to any director, officer or employee
associated with the EPE Partnership Entities or the EPD Partnership Entities;
and (ii) Shared Employees shall not disclose Commercial Information relating to
Potential Overlapping Assets of the EPE Partnership Entities or the EPD
Partnership Entities to any director, officer or employee associated with the
TPP Partnership Entities.

        Shared Employees should seek guidance on the foregoing restrictions from
the Screening Officers to the extent that they are uncertain as to an
appropriate course of action.

Information Screening for Dan L. Duncan

        Mr. Duncan will be screened from any information relating to the
Potential Overlapping Assets of the TPP Partnership Entities except (a)
information that the TPP Partnership Entities have made available to the public,
(b) aggregated financial information and budgets of the TPP Partnership Entities
and (c) information related to environmental matters. The foregoing restrictions
may be amended if it is determined that Mr. Duncan requires access to additional
information concerning the TPP Partnership Entities and the Screening Officer of
the TPP Partnership Entities determines that the information would not be
competitively sensitive.

        Mr. Duncan will not participate in activities involving Commercial
Information related to Potential Overlapping Assets of the TPP Partnership
Entities. All information to be provided to Mr. Duncan will first be given to
the Screening Officer for the TPP Partnership Entities who will

B-2

--------------------------------------------------------------------------------

 

ensure that all Commercial Information relating to the Potential Overlapping
Assets has been removed.

Definitions

        For purposes of these policies and procedures, capitalized terms used
but not defined above shall have the following meanings:

        “Commercial Information” shall mean information about Commercial and
Development Activities or other competitively sensitive information of any
Partnership Entities. Commercial Information includes information regarding
prices, costs, margins, volumes and contractual terms for any particular
customer, any method, tool or computer program used to determine prices for any
asset; all plans or strategies used or adopted to negotiate, target or identify
a particular customer for any asset; all information regarding plans and
prospective budgets to expand or build a new facility; all information regarding
a proposal to buy an existing facility; capacity and capacity utilization of any
facility.

        “Commercial and Development Activities” shall mean operations of the
Partnership Entities relating to sales, marketing, or other services provided to
customers; operation of or proposed changes to, such Partnership Entities’
assets, and the plans and strategies dealing with the business of such
Partnership Entities.

        “Independent Director” shall mean an individual directors who meets the
independence, qualification and experience requirements established by the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission thereunder and by The New York Stock
Exchange.

        “Potential Overlapping Assets” shall mean (i) with respect to the TPP
Partnership Entities, the TE Products Pipeline (to the extent that such pipeline
transports propane), the Val Verde Gathering System, the Chaparral Pipeline, the
Quanah Pipeline and Mont Belvieu Storage Partners, L.P. and (ii) with respect to
the EPE Partnership Entities and the EPD Partnership Entities, the Lou-Tex NGL
Pipeline, the Dixie Pipeline, the San Juan Gathering System, the Seminole
Pipeline System and the natural gas liquids storage facilities located at Mont
Belvieu, Texas.

        “Screening Officer” shall mean any of Roy Monarch, Michael A. Creel or
Richard H. Bachmann, in the case of the EPE Partnership Entities and the EPD
Partnership Entities, and James C. Ruth, in the case of the TPP Partnership
Entities.

        “Shared Employees” shall mean EPCO employees providing Shared Services.

        “Shared Services” shall mean services provided by EPCO employees to more
than one of the groups of entities comprising the EPE Partnership Entities, the
EPD Partnership Entities and the TPP Partnership Entities and such services
shall include, but not be limited to, human resources, information technology,
financial and accounting services, legal services and such other services that
do not involve Commercial and Development Activities.

B-3

--------------------------------------------------------------------------------

